Exhibit 14
                                                Northstar
              th                                    AVIATION
bate:      08 October 2017

Mr. ALDEN BURT ALB.ERTO
Managing Director
NorthstarAviation l.l.C
Abu Dhabi- UAE

Dear Alden,

Sub:       NOTICE OF MEETING OF DIRECTORS AND GENERAL ASSEMBLY- NORTHSTAR AVIATION L.l.C.

Consi.dering the current circumstances and the company losses, it is imperative that some key matters
need to be dealt with.

Accordingly, Notice is hereby given that a meeting of the Board of Directors followed by an Ordinary
Ge neral Assembly Meeting of Northstar Aviation L.l.C will be held on Tuesday; 17 th October2017 at
05:00pm, at the Company Headquarters. During the meeting, it is anticipated that all necessary
information, figures a nd reports be transparently presented.

AGENDA:

      1.           Audited financial statements for the year 2016 and before.
      2.           Decisions taken not in accordance with the company articles of association.
      3.           Bonus given to the company executives.
      4.           Amounts paid tD the Chairman.
      5.           Company financial position, P&L and balance sheet up to 30/9/2017- unaudited.
      6.           Company strategy for the coming years
      7.           Any arisen matters.


      ►
      Approving of Audited Financial Statement by the General Assembly.
Managing Director; Director of Finance (as well as any other member the compa ny's management that
the MD deem necessary to attend), and the Auditors are requested to present in person.

Regards,




Dr. Ahmed bin Saif Af Nehayan

CC:        Deloftte & Touche (.M.E)
           Director of Finahce- NSA




                                                                                        Phone: +97·1 2 4"107400.
                                                                                        P.O Box 62127
                                                                                        Abu Dhabi, UAE




                                                                                                          NSA001643
